Name: Commission Regulation (EEC) No 1921/84 of 4 July 1984 concerning a second amendment to Regulation (EEC) No 500/84 allocating import quotas fixed for certain products originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 7 . 84No L 179/8 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1921/84 of 4 July 1984 concerning a second amendment to Regulation (EEC) No 500/84 allocating import quotas fixed for certain products originating in the United States of America immediate needs of the abovementioned supply requirements for one of the products in question ; Whereas it is necessary, in the light of previous experi ­ ence, to fix certain dates by which information is to be communicated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administration Committee, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 500/84 is hereby amended in accordance with the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 349/84 of 6 February 1984 suspending tariff concesssions and increasing duties under the Common Customs Tariff with regard to certain products originating in the United States of America and establishing quantitative restrictions with regard to other products originating in that country ('), as amended by Regulation (EEC) No 1346/84 (2), and in particular Article 3 (2) thereof, Whereas Commission Regulation (EEC) No 500/84 (3), as amended by Regulation (EEC) No 1 576/84 (4), broke down the import quotas fixed for certain products originating in the United States of America into two parts , of which the first is distributed amongst the Member States and .the second constitutes a Commu ­ nity reserve ; Whereas to meet urgent supply requirements for one of the products, in particular in certain Member States, it is necessary to modify the breakdown between Member States by means of a return to the Commu ­ nity reserve of a part of the initial Benelux allocation ; Whereas the aforesaid Council Regulation (EEC) No 1346/84 adjusted import quotas in order to take better account of the development of the dollar/ECU exchange rate ; whereas, without prejudice to the allo ­ cation of the resulting increase for the other products it should henceforth be devoted to satisfying the Article 2 Article 2, first line, is replaced by the following text : 'Member States shall communicate to the Commis ­ sion, by 15 September 1984 at the latest, the total imports entered and charged against the Commu ­ nity quota on 31 August 1984.' Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 July 1984. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 40, 11 . 2 . 1984, p. 1 . (2) OJ No L 131 , . 17. 5 . 1984, p. 1 . (3) OJ No L 57, 28 . 2. 1984, p. 7. (4 OJ No L 151 , 7 . 6. 1984, p. 22 . 6. 7 . 84 Official Journal of the European Communities No L 179/9 ANNEX '000 ECU NIMEXE code Community quotas ('000 ECU) Reserve ('000 ECU) 50 % increase on the basis of Regulation (EEC) No 1346/84 ('000 ECU) Total to be distributed ('000 ECU) D F I BNL UK IRL DK GR 1 2 3 4 5 6 7 8 9 10 11 12 13 39.02-09 10800 780 850 1630 2285 765 2070 1580 3040 620 435 5